11‐4276‐cv
Aidan A. Smith v. Michael Hogan, et al.




                                          In the
             United States Court of Appeals
                           For the Second Circuit
                                          ________

                                  August Term, 2014

                                     No. 11‐4276‐cv

                                   AIDAN A. SMITH,
                                   Plaintiff‐Appellant,

                                             v. 

MICHAEL HOGAN, President of the University of Connecticut, PHILIP
  AUSTIN, Interim President of the University of Connecticut, THE
BOARD OF TRUSTEES FOR THE UNIVERSITY OF CONNECTICUT, C. DENNIS
   PIERCE, Director of Dining Hall Services for the University of
Connecticut, Hearing Officer, VALICIA D. HARMON, DANA R. MCGEE,
   Director of the Office of Diversity and Equity, UNIVERSITY OF
            CONNECTICUT, and STATE OF CONNECTICUT,1
                        Defendants‐Appellees.
                              ________

               Appeal from the United States District Court
                      for the District of Connecticut.
           No. 3:10‐cv‐1025 (JBA) ― Janet Bond Arterton, Judge.
                                          ________

                              Submitted: April 21, 2015
                               Decided: July 22, 2015
                                     ________

1
        The Clerk of Court is directed to amend the caption as set forth above.
                                                             No. 11‐4276‐cv




         Before: KEARSE, PARKER, AND WESLEY, Circuit Judges.
                                 ________
       Plaintiff‐appellant Aidan A. Smith appeals from a judgment of
the  United  States  District  Court  for  the  District  of  Connecticut
(Arterton,  J.)  granting  defendants’  motion  to  dismiss  his  complaint
for lack of standing and for failure to state a claim upon which relief
could be granted, and denying leave to amend.  AFFIRMED.
                                 ________

                     ARTHUR  A.  SMITH,  Hartford,  CT,  for  Plaintiff‐
                     Appellant Aidan A. Smith.

                     PHILIP  MILLER,  Assistant  Attorney  General,  for
                     George  Jepsen,  Attorney  General  for  the  State  of
                     Connecticut,  Hartford,  CT,  for  Defendants‐
                     Appellees.

                                   _____  

BARRINGTON D. PARKER, Circuit Judge: 


                             BACKGROUND
       Plaintiff‐appellant Aidan A. Smith appeals from a judgment of
the  United  States  District  Court  for  the  District  of  Connecticut
(Arterton,  J.)  dismissing  his  complaint  pursuant  to  Rules  12(b)(1)
and  12(b)(6)  of  the  Federal  Rules  of  Civil  Procedure.    Because  we
conclude that an affidavit attached as an exhibit to a complaint is not
a  “written  instrument”  that  is  deemed  part  of  the  complaint
pursuant  to  Rule  10(c),  we  affirm  the  district  court’s  dismissal  of
Smith’s  wrongful  termination  claims  brought  under  the  Americans
with Disabilities Act and the Rehabilitation Act.  We also affirm the
district  court’s  dismissal  of  Smith’s  remaining  claims  for  lack  of
standing  and  for  failure  to  state  a  claim  upon  which  relief  can  be

                                      2
                                                               No. 11‐4276‐cv




granted.    Finally,  we  affirm  the  district  court’s  denial  of  Smith’s
motion  for  leave  to  amend  his  complaint,  a  motion  which  was  first
made following the entry of the final judgment.

       Because this appeal arises from the district court’s dismissal of
Smith’s complaint, the following facts are drawn from the Amended
Complaint  and  accepted  as  true.    Over  a  period  of  time,  Smith  has
suffered  from  a  series  of  medical  problems  including  bronchitis,
bipolar disorder, a learning disability, attention deficit disorder, and 
post‐traumatic stress disorder.   While in high school, Smith began to
work  for  the  University  of  Connecticut  (the  “University”)  in  its
Dining  Hall  Services  as  a  student  employee  and  continued  to  work
there after enrolling at a local community college in 2009. 

       On  September  14,  2009,  Smith  began  to  “feel[]  ill  while
[working] on the food line.”  JA 323.  A supervisor told Smith to get
a  face  mask,  but  because  Smith  “feared  his  bronchitis  was  re‐
occurring,” he did not return to the food line.  Id.  Smith alleges that
his  treating  physician  told  him  that  it  was  “likely  to  have  been
bronchitis” that made him feel ill on that day. JA 324.  Smith asserts
that  under  Connecticut  Public  Health  Code  section  19‐13‐B42(r),  he
was  prohibited  from  returning  to  the  food  serving  line  with
bronchitis.    See  id.    Further,  because  of  the  ongoing  H1N1  (“swine
flu”)  epidemic  at  the  time  of  this  incident,  the  University  had
“posted  signs  in  dining  halls  that  employees  did  not  need  doctor’s
excuses  if  feeling  too  ill  to  work.”  Id.    Nevertheless,  the  University
terminated Smith’s employment because he left a food serving shift
without  a  supervisor’s  permission,  an  immediately  terminable
offense under applicable University regulations.

       Smith  unsuccessfully  challenged  his  discharge  through  the
University’s  internal  grievance  procedures.  Following  these

                                       3
                                                                No. 11‐4276‐cv




proceedings, Smith’s father, an attorney who represents him on this
appeal, contacted the University and made requests pursuant to the
Connecticut Freedom of Information (“CTFOI”) Act seeking various
documents.  Specifically,  Smith’s  father  requested  “information
related  to  [the]  University  of  Connecticut  Dining  Hall  Services[‘]
policy  or  pro‐active  H1N1  procedures,”  and  a  CTFOI  Commission
hearing  “to  challenge  the  University’s  failure  to  comply  with  the
CTFOI  Act.”    JA  329.      Prior  to  the  hearing,  Smith’s  father  served
subpoenas  on  several  University  officials  and  employees,  including
the  University’s  president,  its  dining  services  director,  and  its
attorney.    According  to  Smith,  the  University’s  attorney  made  ex
parte  contact  with  the  CTFOI  hearing  officer,  and  requested  a
motion  to  quash  the  subpoenas  and  a  protective  order  to  preclude
additional subpoenas, both of which were granted. 

       In  March  2010,  Smith  filed  a  complaint  with  the  Connecticut
Commission  on  Human  Rights  and  Opportunities  (“CHRO”)  and
the  United  States  Equal  Employment  Opportunity  Commission
(“EEOC”).    In  August  2010,  the  CHRO  issued  a  Merit  Assessment
Review,  concluding  that  Smith  had  stated  a  valid  claim  for  relief. 
The CHRO also issued a Release of Jurisdiction and the EEOC issued
its Notice of Right to Sue.

       Smith subsequently filed this lawsuit, bringing claims against
(1) the University and its officers for discriminatory discharge under
the  Americans  with  Disabilities  Act  (“ADA”)  of  1990,  42  U.S.C.  §
12101  et  seq.,  and  the  Rehabilitation  Act  of  1973,  29  U.S.C.  §  701  et
seq.,  (2)  CTFOI  hearing  officer  Valicia  D.  Harmon  for  violating  his
father’s First Amendment rights by granting the University’s motion




                                        4
                                                                         No. 11‐4276‐cv




to quash and motion for a protective order, and (3) all defendants for
depriving him of his substantive due process rights.2  

        The  defendants  moved  to  dismiss  the  complaint  pursuant  to
Rules  12(b)(1)  and  12(b)(6).    In  September  2011,  the  district  court
granted  defendants’  motion  to  dismiss.    As  relevant  to  this  appeal,
the  court  held  that  (1)  Smith’s  ADA  and  Rehabilitation  Act  claims
failed  because  bronchitis  is  not  a  qualifying  disability  under  either
statute,  and  Smith’s  alternate  theory  of  discrimination  based  on  an
alleged  anxiety  disorder  was  not  pled  in  the  Amended  Complaint,
(2)  Smith  lacked  standing  to  raise  a  First  Amendment  claim  on
behalf  of  his  father,  and  (3)  Smith’s  substantive  due  process  claim
failed because the “right” to comply with state health codes does not
warrant  protection  under  the  substantive  due  process  clauses  of
either the Fifth or the Fourteenth Amendments.  After dismissing the
federal  claims,  the  district  court  declined  to  exercise  supplemental
jurisdiction  over  Smith’s  remaining  state  law  claims,  and  entered
judgment in defendants’ favor.  See Smith v. Hogan, No. 3:10‐cv‐1025,
2011 WL 4433879 (D. Conn. Sept. 22, 2011).  

        In October 2011, Smith filed his notice of appeal in this Court
and  two  motions  in  the  district  court  –  one  for  reconsideration  and
one  to  alter  or  amend  the  judgment.    The  district  court  treated  the
two  motions  as  a  single  motion  for  reconsideration.    In  November
2011,  Smith  moved  to  amend  the  complaint.    This  Court  stayed
Smith’s  appeal  pending  the  district  court’s  ruling  on  the  various
motions. 

1 
          Smith also raised Fourth and Fifth Amendment claims against the University’s
Office of Diversity and Equity and its director, Dana R. McGee, in connection with its
independent investigation of Smith’s allegations.   Because Smith does not discuss the
district court’s dismissal of these claims in his brief, he has waived them on appeal.   See
Lore v. City of Syracuse, 670 F.3d 127, 149 (2d Cir. 2012).

                                              5
                                                                         No. 11‐4276‐cv




        Ultimately,  the  district  court  denied  Smith’s  motion  for
reconsideration  for  largely  the  same  reasons  set  forth  in  its  original
decision.  See Smith v. Hogan, No. 3:10‐cv‐1025, 2014 WL 5460716 (D.
Conn.  Oct.  27,  2014).    Shortly  thereafter,  the  district  court  denied
Smith’s  motion  for  leave  to  amend,  “[c]onstruing  [it]  as  a  second
motion for reconsideration (in light of the procedural posture of the
case).”  JA 316.3  This Court subsequently lifted the stay on Smith’s
appeal. 

                            STANDARD OF REVIEW
         This  Court  reviews  de  novo  a  district  court’s  dismissal  for
failure to state a claim, see Town of Babylon v. Fed. Hous. Fin. Agency,
699  F.3d  221,  227  (2d  Cir.  2012),  or  for  lack  of  subject  matter
jurisdiction, see Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474
(2d  Cir.  2006).    While  ordinarily,  “[w]e  review  denial  of  leave  to
amend  under  an  ʹabuse  of  discretionʹ  standard[,]  [w]hen  the  denial
of  leave  to  amend  is  based  on  a  legal  interpretation,  such  as  a
determination  that  amendment  would  be  futile,  a  reviewing  court
conducts a de novo review.” Hutchison v. Deutsche Bank Sec. Inc., 647
F.3d  479,  490  (2d  Cir.  2011)  (citation  omitted).    A  district  court’s
denial  of  a  motion  for  reconsideration  is  reviewed  for  abuse  of
discretion.  See RJE Corp. v. Northville Indus. Corp., 329 F.3d 310, 316
(2d Cir. 2003). 




2
        “A party seeking to file an amended complaint post[‐]judgment must first have the
judgment vacated or set aside pursuant to Fed. R. Civ. P. 59(e) or 60(b).” Ruotolo v. City of
New York, 514 F.3d 184, 191 (2d Cir. 2008).  Accordingly, the district court appropriately
construed the motion to amend the complaint as a second motion for reconsideration of its
ruling on the motion to dismiss. 

                                             6
                                                               No. 11‐4276‐cv




                               DISCUSSION

I.     ADA and Rehabilitation Act Claims

       In  order  to  establish  a  prima  facie  case  of  employment
discrimination  under  the  ADA  or  the  Rehabilitation  Act,  a  plaintiff
must  adequately  plead  that  he  was  terminated  because  of  a
qualifying disability.  See, e.g., McMillan v. City of New York, 711 F.3d
120,  125  (2d  Cir.  2013)  (ADA);  Doe  v.  Pfrommer,  148  F.3d  73,  82  (2d
Cir.  1998)  (Rehabilitation  Act).    The  only  theory  of  wrongful
termination pled in Smith’s complaint is that he “was terminated . . .
because  he  left  a  food  serving  shift  without  prior  supervisory
permission  while  ill.”    JA  323.    The  only  basis  for  feeling  ill  that
Smith  references  in  his  complaint  is  that  he  thought  he  had
bronchitis.  Further, he believed that he did not need a supervisor’s
permission to leave when he was feeling sick because he had a right
to  do  so  pursuant  to  Connecticut’s  Health  Code.    See  JA  323‐24. 
However, Smith conceded at oral argument before the district court
that bronchitis is not a qualifying disability under either the ADA or
the  Rehabilitation  Act,  and  he  has  not  attempted  to  re‐litigate  the
issue on this appeal.

       Instead, Smith argued in opposition to defendants’ motion to
dismiss and again on this appeal that he was terminated because of
his anxiety resulting from being asked to work on the salad line.  See,
e.g., Smith Br. 28 (describing Smithʹs “disabling condition[]” as being
“anxious about making wraps”).  However, the  complaint includes
no allegations that the University knew, or should have known, that
Smith’s purported anxiety disorder was triggered by being asked to
make  salads.    More  critically,  the  complaint  includes  no  allegations
that  Smith’s  illness  on  September  14,  2009  was  even  caused  by
anxiety.    Accordingly,  the  only  legal  theory  articulated  in  Smith’s

                                       7
                                                             No. 11‐4276‐cv




complaint is that he was terminated because of his bronchitis, or the
University’s failure to accommodate his bronchitis.

       Smith  contends  that  his  complaint  adequately  pleads  an
anxiety‐based  wrongful  termination  claim  because  it  attaches  an
October 9, 2009 affidavit that Smith submitted in connection with the
University grievance proceeding.  The affidavit, which  is part of 170
pages  of  exhibits  attached  to  the  complaint,  is  Smith’s  four‐page
summary of his work history at the University and of the events that
occurred  in  the  cafeteria  on  September  14.    Specifically,  he  alleges
that  working  on  the  salad  line  was  “a  high  anxiety  performance
task” because he “had little training at that task,”  that he asked to be
reassigned to another task, and that after the request was denied, he
began to feel sick to his stomach.  JA 8.

       The  district  court  declined  to  consider  the  allegations  in  the
affidavit  for  two  separate  reasons:  (1)  the  affidavit  was  not  a
“written  instrument”  as  contemplated  by  Rule  10(c)  and  thus,  not
properly  considered  as  part  of  the  complaint,  and  (2)  the  affidavit
contains a legal theory–discrimination on the basis of anxiety while
serving food–that does not appear on the face of the complaint.  See
Smith,  2011  WL  4433879,  at  *4‐5.    Accordingly,  the  district  court
dismissed Smith’s ADA and Rehabilitation Act claims.  Because we
agree that the  affidavit is not a “written instrument” for purposes of
Rule  10(c),  or  otherwise  properly  considered  to  be  part  of  the
complaint  on  a  motion  to  dismiss,  we  affirm  the  district  court’s
dismissal of these claims.

       Rule 10(c) provides that “[a] copy of a written instrument that
is an exhibit to a pleading is a part of the pleading for all purposes.”
Defendants  contend  that  a  plaintiff’s  affidavit  is  not  a  “written
instrument” because it is not a document evidencing legal rights or

                                      8
                                                                 No. 11‐4276‐cv




duties or giving formal expression to a legal act or agreement, such
as a deed, will, bond, lease, insurance policy or security agreement. 
See Def. Br. 22‐23.  We agree. 

       While  this  Court  has  not  previously  ruled  on  the  extent  to
which  Rule  10(c)  applies  to  a  plaintiff’s  affidavit  attached  to
pleadings,  two  of  our  sister  courts  have.    In  Rose  v.  Bartle,  871  F.2d
331, 339 n.3 (3d Cir. 1989), the Third Circuit held that affidavits are
not  written  instruments,  noting  that  “the  types  of  exhibits
incorporated  within  the  pleadings  by  Rule  10(c)  consist  largely  of
documentary  evidence,  specifically,  contracts,  notes,  and  other
writing[s] on which [a party’s] action or defense is based.” (internal
quotation marks omitted).  The Seventh Circuit held to the contrary
in  Northern  Indiana  Gun  &  Outdoor  Shows,  Inc.  v.  City  of  South  Bend,
163  F.3d  449,  453  &  n.4  (7th  Cir.  1998),  concluding  without
explanation  that  affidavits  and  exhibits  attached  to  a  complaint  are
“written  instruments”  under  Rule  10(c).  Accord  Schnell  v.  City  of
Chicago, 407 F.2d 1084, 1085 (7th Cir. 1969), overruled on other grounds
by City of Kenosha v. Bruno, 412 U.S. 507, 512‐13 (1973) (“[A]ffidavits
and  exhibits  attached  to  the  complaint  are  a  part  thereof  for  all
purposes.”).

       We find the Third Circuit’s holding to be more persuasive and
align  ourselves  with  that  holding  because  it  is  consistent  with  the
general understanding of what a legal or a written instrument is, i.e.,
a  “legal  document  that  defines  rights,  duties,  entitlements,  or
liabilities, such as a statute, contract, will, promissory note, or share
certificate[,]”  Black’s  Law Dictionary (10th ed. 2014).  The affidavit
proffered  by  Smith,  a  personal,  narrative  summary  of  his
experiences working in the cafeteria and of the events that occurred
on the day he was discharged, bears no resemblance to instruments

                                        9
                                                                No. 11‐4276‐cv




such as contracts, registration statements, deeds or indentures.  It is
not a document that evidences legal rights or duties or sets forth the
legal basis for his claims and therefore does not satisfy the definition
of “written instrument.”   

       To be sure, this Court has permitted the consideration of other
documents, apart from written instruments under Rule 10(c), at the
motion  to  dismiss  stage,  such  as  “documents    that  the  plaintiffs
either  possessed  or  knew  about  and  upon  which  they  relied  in
bringing the suit.” City of Pontiac Policemen’s & Firemen’s Ret. Sys. v.
UBS  AG,  752  F.3d  173,  179  (2d  Cir.  2014)  (internal  quotation  marks
omitted),  including  filings  with  the  Securities  and  Exchange
Commission  or  a  prospectus,  see  Cortec  Indus.,  Inc.  v.  Sum  Holding
L.P.,  949  F.2d  42,  47‐48  (2d  Cir.  1991).    Further,  we  have  explained
that  a  court  may  consider  an  “integral”  document  where  the
complaint “relies heavily upon its terms and effect[.]”  Intʹl Audiotext
Network,  Inc.  v.  Am.  Tel.  &  Tel.  Co.,  62  F.3d  69,  72  (2d  Cir.  1995). 
Smith’s  affidavit,  a  writing  of  his  own  creation  that  post‐dates  his
termination,  is  not  a  part  of  his  complaint  even  under  these
standards.  In  contrast  to  a  public  filing  or  a  prospectus,  the
assertions in the affidavit have no independent legal significance to
Smith’s claim. The affidavit is not a document that he relied upon in
bringing his wrongful termination claim, nor is it a document that is
integral to the complaint as it is never even mentioned there.

       Finally,  treating  the  affidavit  as  part  of  the  complaint  would
do  considerable  damage  to  Rule  8(a)’s  notice  requirement.    The
affidavit,  buried  in  170  pages  of  exhibits,  contains  novel  factual
allegations  and  purports  to  support  a  legal  theory  that  appears
nowhere on the face of the Amended Complaint.  If such an affidavit
could be deemed part of a complaint, then Rule 8(a)’s requirement of

                                        10
                                                              No. 11‐4276‐cv




a  short  and  plain  statement  of  a  claim  for  which  relief  could  be
granted  would  be  eviscerated.    The  exercise  of  determining  exactly
what combination of documents constitutes the complaint and what
the  complaint  plausibly  alleges  would  become  a  needlessly
complicated  adventure  for  both  defendants  and  courts.    Even  more
troubling, adopting Smith’s position would severely compromise the
ability  of  defendants  and  courts  to  test  the  legal  viability  of
complaints  at  the  pleading  stage,  a  right  that  is  integral  to  federal
procedure. 
II.    First Amendment Claim

       Smith  brought  a  First  Amendment  claim  against  hearing
officer  Harmon  on  behalf  of  his  father  for  improperly  quashing  the
subpoenas  that  his  father  served  on  various  University  officers  and
employees. 

       Typically,  a  plaintiff  who  asserts  the  claims  of  a  third  party
can  obtain  standing  by  establishing  “(1)  a  close  relationship  to  the
injured party and (2) a barrier to the injured party’s ability to assert
its  own  interests.”    W.R.  Huff  Asset  Mgmt.  Co.,  LLC  v.  Deloitte  &
Touche  LLP,  549  F.3d  100,  109  (2d  Cir.  2008).    The  district  court
dismissed  this  claim,  holding  that  because  Smith  “is  unable  to
demonstrate  a  barrier  to  his  father’s  ability  to  assert  his  own  First
Amendment  rights[,]”  he  does  not  have  standing  to  bring  a  First
Amendment claim on his father’s behalf.  Smith, 2011 WL 4433879, at
*5. 

       On  appeal,  Smith  argues  that  if  his  father  were  to  bring  a
claim on his own behalf, his interests “may come into conflict” with
his son’s litigation position.  Smith Br. 23.  This conclusory assertion
is not supported by any identification of the purported inconsistency
between  the  two  litigation  positions.  Nor  does  Smith  offer  an

                                      11
                                                                No. 11‐4276‐cv




explanation as to why his father could not have continued to pursue
the  FOI  issues  in  his  own  capacity  while  representing  him  in  this
lawsuit.  

       In  the  alternative,  Smith  contends  that  he  has  standing  to
bring a First Amendment claim as a facial challenge to an overbroad
“practice or enactment.”  Id. at 24.  But Smith does not challenge any
statute, regulation, or practice as facially overbroad.  Rather, his First
Amendment claim arises from the hearing officer’s specific ruling on
the  University’s  motions  to  quash  the  subpoenas.    Accordingly,  we
affirm the district court’s dismissal of this claim.  

III.   Substantive Due Process Claim

       Smith  contends  that  the  University  deprived  him  of  his
“substantive  due  process  liberty  right  to  comply  with  state  health
codes.”    Id.  at  26.    This  contention  has  no  merit.    Substantive  due
process  protections  extend  only  to  those  interests  that  are  “implicit
in the concept of ordered liberty,” Palko v. Connecticut, 302 U.S. 319,
325  (1937),  which  are  rights  “so  rooted  in  the  traditions  and
conscience  of  our  people  as  to  be  ranked  as  fundamental,”  Reno  v.
Flores,  507  U.S.  292,  303  (1993)  (internal  quotation  marks  omitted). 
Smith  argues  that  “[c]ompliance  with  health  laws  for  the  student
employee, the lesson of learning to have regard for the well being of
others,  as  well  as  for  the  economic  benefit  for  oneself,  is  such  a
privilege that is essential to the orderly pursuit of happiness.”  Smith
Br.  27.    We  agree  with  the  district  court  that  “[c]omplying  with
health  codes”  is  not  an  interest  that  is  “fundamental  and  deeply
rooted  .  .  .  comparable  to  the  right  to  marry,  the  right  to  have  and
raise  children,  or  the  right  to  bodily  integrity,”    Smith,  2011  WL
4433879,  at  *8.    Consequently,  we  affirm  its  dismissal  of  Smith’s
substantive due process claim. 

                                       12
                                                                  No. 11‐4276‐cv




IV.      District  Courtʹs  Ruling  on  Smith’s  Motion  for  Leave  to
         Amend
         Finally,  Smith  argues  that  the  district  court  erred  in  refusing
“to  grant  leave  to  replead  after  a  motion  to  dismiss,  without
justification for the futility of plaintiff’s” claims.  Smith Br. 15; see also
id.  at  21‐22.    Because  Smith’s  motion  for  leave  to  amend  was  filed
after  entry  of  final  judgment,  the  district  court  construed  Smith’s
motion  for  leave  to  amend  as  a  second  motion  for  reconsideration. 
The  district  court  denied  Smith’s  motion,  noting  that  it  “raises
substantially  the  same  arguments  raised  in  [his]  first  motion  for
reconsideration, [which were] already considered and denied by this
Court.” JA 316.

         As previously noted, Smith sought leave to replead only after
judgment  had  been  entered.    Because  he  did  not  succeed  in  having
the judgment vacated, he was not entitled to replead at this stage of
the  case.      See  Natʹl  Petrochemical  Co.  of  Iran  v.  M/T  Stolt  Sheaf,  930
F.2d  240,  244‐45  (2d  Cir.  1991)  (explaining  that  Rule  15(a)’s  liberal
amendment  policy  should  not  “be  employed  in  a  way  that  is
contrary  to  the  philosophy  favoring  finality  of  judgments  and  the
expeditious  termination  of  litigation”  (internal  quotation  marks
omitted)).

                                CONCLUSION

         For  these  reasons,  we  AFFIRM  the  judgment  of  the  district
court.




                                         13